*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 28, 2022 has been entered. 
Priority
This application is a CON of 15/591,829 (ABN) filed on 05/10/2017, which is a CON of 14/585,700 filed on 12/30/2014 (ABN), which claims priority from provisional application 61/922,180 filed on 12/31/2013.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later- filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/585,700, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-ATA 35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 2, 11, and 19 require the API in the solid dispersion matrix to be present in the range from more than 0% and up to 95% w/w. This limitation was not disclosed in the prior-filed application. The prior-filed application discloses drug loading of the API as being in the range from 0-95% w/w. This teaching does not provide support for claims 2, 11, and 19 because it is not clear from the prior- filed application what structure is implied by "loading". Therefore, the effective filing date of claims 2, 11, and 19 is 05/10/2017. 
Claim Status
Claims 1, 2, 4-11, 13-19, and 21-26 are pending and are examined on the merits. Claims 3, 12, and 20 were cancelled. Claims 1, 10, 15, 18, and 24 were amended. 
Withdrawn Claim Objections
Objections to claims 15 and 24 are withdrawn because “methacrylat” was amended to “methacrylate”. 
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 18-26 are withdrawn because claim 18 was amended by deleting “rapid”.
Claim Objections  
Claim 6 is objected to because “mechanical mixing of said” in line 3 and “mechanic mixing of said” in line 7 are not grammatical. It is recommended to replace the phrases with “mechanically mixing said”. 
	Claim 6 is objected to because lines 11 and 15 recite “dispersion of”, which is improper because it is not an active method step. It is recommended to replace “dispersion of” with “dispersing” because these limitations describe a process by which the claimed product is formed. 
Claim 23 is objected to because “mechanical mixing of said” in line 3 and “mechanic mixing of said” in line 7 are not grammatical. It is recommended to replace the phrases with “mechanically mixing said”. 
	Claim 23 is objected to because lines 11 and 15 recite “dispersion of”, which is improper because it is not an active method step. It is recommended to replace “dispersion of” with “dispersing” because these limitations describe a process by which the claimed product is formed. 
	Claims 6 and 23 are objected to because the claims are ungrammatical. The claims recite “prepared in the following manners”, implying that the claimed dispersion is formed by multiple methods, followed by four alternative methods of making. It is recommended to replace “manners” with “manner” because it is apparent from the body of the claim that the product is formed by one method or in one manner. 	
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-11, 13-19, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 in lines 5-6 recites at least one enteric polymer and at least one pharmaceutically acceptable surfactant as optional components. The first “wherein” clause in lines 11-14 states that said at least one enteric polymer is dispersed a solid dispersion matrix in said solid dispersion. The fifth “wherein” clause in lines 31-34 describes the solid dispersion as comprising the at least one enteric polymer. The sixth “wherein” clause in lines 35-38 requires a weight ratio of “the at least one pharmaceutically acceptable surfactant” and “said at least one enteric polymer”. The claim is indefinite because the first part of the claim states that the at least one enteric polymer is optional, whereas the first, the fifth, and sixth “wherein” clauses imply that the at least one enteric polymer is required. 
The first “wherein” clause further recites “the at least one pharmaceutically acceptable surfactant” in the list from which elements present in the dispersion matrix are selected. The second “wherein” clause in lines 15-21 and the third “wherein” clause in lines 22-27 state “said at least one pharmaceutically acceptable water-soluble polymer and/or the at least one pharmaceutically acceptable surfactant are present”. The first, second, third, and sixth “wherein” clauses imply that the at least one pharmaceutically acceptable surfactant is required, whereas line 6 states that it is optional. 
Applicant is requested to amend the claim to make it clear whether or not the at least one enteric polymer and the at least one pharmaceutically acceptable surfactant are required or optional components in the claimed dispersion. 
	Claim 6 recites “wherein pharmaceutical compositions may be prepared in the following manners”. The claim is indefinite because it is not clear to what “pharmaceutical compositions” is referring. If the applicant intended to describe how the solid dispersion of claim 1 is prepared, then it is recommended to amend the claim accordingly. The claim is further indefinite because “may be” expresses a possibility, thus it is not clear if the compositions are required to be formed by the claimed methods. Grounds of rejection may be obviated by replacing the phrase with “wherein the solid dispersion is prepared in the following manners”.  
   	Claim 10 is indefinite because it is not clear if “at least one gastric-soluble polymer” and “at least one pharmaceutically acceptable surfactant” are optional or required. Lines 5 and 6 of the claim state that the components are optional, whereas the seven “wherein” clauses describe the dispersion as comprising the at least one gastric-soluble polymer, the at least one pharmaceutically acceptable surfactant, or both. Applicant is requested to amend the claim to make it clear if the two components are required or optional. 
Claim 10 recites the limitation "said solid dispersion matrix" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is indefinite because the scope of sixth “wherein” clause is not clear. The clause compares a difference in dissolution of the API from the solid dispersion comprising the at least one pharmaceutically acceptable water-soluble polymer and the at least one gastric-soluble polymer to the dissolution of the API alone in the solid dispersion. The scope of “alone in the solid dispersion” is not clear because the dispersion is required to contain at least one pharmaceutically acceptable water-soluble polymer in addition to the API (lines 1-4 of the claim), thus it is not clear how the API is alone in the solid dispersion. It is not clear what is contained in the solid dispersion that describes API as being “alone in the solid dispersion”.  
Claim 14 recites the limitation "said composition" in line 1. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “said solid dispersion”?
Claim 15 in lines 7-10 recites a wherein clause that further defines chitosan and chitosan derivatives as being linear polysaccharides composed of randomly distributed beta-(1-4)-linked D-glucosamine (deactylated unit) and N-acetyl-D-glucosamine (acetylated unit), other polymer with cationic functional group, and any combination thereof. The definition of chitosan and chitosan derivatives is indefinite because the scope of “other polymer with cationic functional group” is unknown and it is not clear how said other polymer meets the limitations of chitosan or its derivative. Based on paragraph 0044, chitosan and chitosan derivatives are linear polysaccharides composed of randomly distributed beta-(1-4)-linked D-glucosamine (deactylated unit) and N-acetyl-D-glucosamine (acetylated unit). This is apparent because the definition of chitosan and its derivatives is placed in parentheses followed by “or other high molecular weight polymer with at least one cationic functional group, or any combinations thereof”. Based on the teachings of paragraph 0044, a person skilled in the art would have interpreted “other polymer with cationic functional group, and any combinations thereof” as alternatives from which the at least one gastric-soluble polymer is selected, and not as being a part of the definition of chitosan and its derivatives. 
Claim 18 is indefinite because it is not clear if “at least one pH-sensitive polymer” and “at least one pharmaceutically acceptable surfactant” are required or optional. Based on lines 5 and 6, the two components are optional. However, based on the “wherein” clauses, the two components are required. Applicant is requested to amend the claim in a manner that makes it clear whether or not the two components are required. 
Claim 23 recites the limitation "said pharmaceutical compositions" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “wherein said pharmaceutical compositions may be prepared in the following manners”. The claim is indefinite because it is not clear to what “pharmaceutical compositions” is referring. If the applicant intended to describe how the solid dispersion of claim 1 is prepared, then it is recommended to amend the claim accordingly. The claim is further indefinite because “may be” expresses a possibility, thus it is not clear if the compositions are required to be formed by the claimed methods. Grounds of rejection may be obviated by replacing the phrase with “wherein the solid dispersion is prepared in the following manner”. 
	Claim 24 is indefinite because the Markush group recites a “wherein” clause with a definition of “chitosan derivatives” and it is not clear which polymers are intended to be alternatives from which said at least one pH-sensitive polymer is selected and which polymers are intended to part of the “chitosan derivatives” definition. It is recommended to amend the claim by reciting all of the polymers from which the at least one pH-sensitive polymer is selected followed by the “wherein” clause that recites the definition of “chitosan derivatives”.
	 Claims 2, 4, 5, 7-9, 11, 13, 16, 17, 19, 21, 22, 25, and 26 are rejected because the claims depend from and contain limitations of indefinite claims. 
Claim Rejections -35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-11, 13-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (Pub. No. US 2003/0170309 Al Published September 11, 2003 - of record in IDS dated 09/22/2019).
The claims encompass solid dispersions as described by the claims.
The teachings of Babcock are related to solid aggregated polymer/drug assemblies comprising a low solubility drug and polymer (Abstract). These assemblies greatly enhance the concentration of a low-solubility drug in aqueous solution (P0013). The polymer/drug assemblies comprise an amphiphilic polymer and a low-solubility drug (P0042). The amount of drug present in the assemblies ranges from 5 wt. % to 95 wt. % and it depends on the nature of the drug and the polymer (P0046). In solutions where polymer/drug assemblies are present, the concentration of free drug at a time that is at least 90 minutes following formation of the polymer/drug assemblies is at least 1.5-fold, preferably 3-fold the equilibrium concentration of drug provided by a control composition comprising an equivalent amount of crystalline drug alone (P0052).
The phrase "low-solubility drug" means that the drug has a minimum aqueous solubility at physiologically relevant pH of less than 0.01 mg/mL (P0058). Paragraphs 0059 and 0060 teach examples of suitable drugs. Amphiphilic polymers should have an aqueous solubility of at least 0.1 mg/mL over at least a portion of the pH range of 1-8 (P1071). Amphiphilic polymers include polyvinyl pyrrolidone, polyoxyethylene-polyoxypropylene block copolymers, polyvinyl alcohol polyvinyl acetate copolymers, among others (P1074). Other suitable polymers include copolymers of methacrylic acid and methylmethacrylate. Examples of such polymers include Eudragits L100, E100, and S100 (P1087). Suitable amphiphilic cellulosic polymers include hydroxypropyl cellulose acetate succinate among others (P1111). While Babcock discloses specific polymers as suitable, blends of such polymers may also be suitable. Thus, the term “amphiphilic polymer” is intended to include blends of polymers in addition to a single species of polymer (P1114). The amount of polymer relative to drug is from 3-fold to 10- fold based on weight (P1118). The preferred method of forming a solution containing polymer/drug assemblies comprises administering a solid amorphous dispersion of a drug and amphiphilic polymer to an aqueous solution. Formulations of a solid amorphous dispersion of drug and amphiphilic polymer may be formed using any conventional method. The drug may be crystalline or amorphous (P1119). The amorphous drug is homogeneously distributed throughout the polymer in order to obtain a stable dispersion (P1120). Paragraphs 1121-1129 describe methods of making solid dispersions. Solid dispersions contain a drug to polymer weight ratio of from 0.01 to 4 (P1130). The amount of matrix relative to the amount of drug present in the dispersion depends on the drug and matrix. The drug to matrix weight ratio ranges from 0.01 to 4 (P1135). The components used in the matrix may be polymeric or non-polymeric and comprise a mixture of several components (P1136). Paragraphs 1144-1178 provide a detailed description of solid aggregated polymer/drug assemblies. The drug/polymer assemblies further comprise surfactants such as sodium docusate among others. These surfactants are present in a concentration of up to 5 wt. % of the composition (P1179). Example 19 teaches polymer/drug assemblies formed from a blend of polymers. A 25 wt. % of drug 1 solid dispersion was formed with a blend of polymers HPMCAS-ME and HPMC. These dispersions were added to aqueous solutions to form drug/polymer assemblies. To form the dispersion, a spray solution containing 1.2 wt. % drug 1, 2.4 wt. % HPMC E3 Prem LV, 1.2 wt. % HPMCAS- MF, 85.7 wt. % methanol, and 9.5 wt. % water was spray dried. The resulting solid dispersion was collected and dried at 40°C for at least 8 hours (P1226). The polymer/drug assemblies of example 19 provided a free drug concentration that was 2.9-fold the solubility of the crystalline drug 1 (P1228). Example 40 also teaches polymer/drug assemblies formed from polymer blends (P1253).
With respect to claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to have formed a solid dispersion of prazosin and a blend of hydroxypropyl methylcellulose acetate succinate (HPMCAS) and hydroxypropyl methylcellulose (HPMC) where the concentrations of each component are selected such that the solid dispersion provides improved drug solubility wherein in use environment the maximum drug concentration in use environment is at least 1.25-fold of the maximum drug concentration of the control composition of free drug and when in solution the concentration of free drug that is at least 90 minutes following formation of the polymer/drug assemblies is at least 3-fold of the equilibrium concentration of drug provided by a control composition comprising an equivalent amount of crystalline drug alone, with a reasonable expectation of success because Babcock teaches solid dispersions comprising a drug selected from prazosin and a blend of polymers comprising hydroxypropyl methylcellulose acetate succinate and hydroxypropyl methylcellulose and teaches improved solution properties (P0052 and P1169). A person of ordinary skill would have been capable of selecting concentrations of drug and polymers in the dispersion in order to achieve the described drug solubility. Prazosin is a basic drug that meets the claimed drug requirements. Babcock teaches homogeneously dispersing the drug throughout the polymer blend. Claims 1 and 5 recite “wherein” clauses that describe dispersion properties under various conditions. Babcock’s solid dispersion contains the same elements as claimed and amounts of said elements that provide drug dissolution characteristics as describe above, and it would have been obvious to the skilled artisan to conclude that the solid dispersions taught by Babcock would have had the same properties as claimed dispersion had Babcock’s solid dispersion been tested under identical conditions as claimed. Babcock does not teach dissolution conditions and results of those conditions as claimed, however since Babcock’s composition meets all of the structural elements of the claimed composition it would have been reasonable to conclude that Babcock’s composition would have had the same dissolution properties as claimed composition had it been placed under the same conditions as claimed dispersion. The Office does not have the means to test prior art compositions in order to determine whether or not the prior art composition has the same properties as required by the claims. Since the prior art composition meets all of the structural requirements of the claimed composition, it would have been reasonable to conclude that the prior art composition has the same properties as claimed composition, absent evidence to the contrary. 
Prazosin is poorly water soluble and basic drug, and its properties and solubility properties are encompassed by the first “wherein” clause, absent evidence to the contrary.
It would have been obvious to have utilized HPMCAS and HPMC in a weight ratio of about 1:2 with a reasonable expectation of success because Babcock teaches this ratio as suitable for polymer blend that contains these two polymers (P1226 and P1253).
With respect to claim 4, it would have been obvious to have modified the polymer/drug dispersion by adding to it a surfactant in a concentration of 5 wt. %, with a reasonable expectation of success because Babcock teaches that dispersions may contain further excipients including a surfactant in a concentration of 5 wt. %. According to example 19, a solid dispersion formed from a spray solution of 1.2 wt. % drug contains 25 wt. % of drug in dried form. Therefore, the same composition contains 50% of HPMC since the starting solution contains 2.4 wt. % of HPMC. Adding surfactant in an amount to provide a solid dispersion comprising 5 wt. % of surfactant, results in a weight ratio of water-soluble polymer to surfactant of approximately 50:5. The claimed range is obvious because it encompass the prior art concentration.
Claim 6 is a product by process claim and the prior art solid dispersion could have been produced by the claimed process. See MPEP 2113. Furthermore, Babcock teaches various methods of making the solid dispersions.
With respect to claim 7, Babcock teaches hydroxypropyl methylcellulose acetate succinate.
With respect to claim 8, Babcock teaches hydroxypropyl methylcellulose.
With respect to claim 9, it would have been obvious to have utilized sodium docusate as the surfactant because Babcock teaches it as a useful surfactant for the solid dispersions.
With respect to claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to have formed a solid dispersion comprising homogenously dispersed betamethasone throughout a blend of hydroxypropyl methylcellulose acetate succinate (HPMCAS) and hydroxypropyl methylcellulose (HPMC) where the concentrations of each component are selected such that the solid dispersion provides improved drug solubility where in use environment the maximum drug concentration in use environment is at least 1.25-fold of the maximum drug concentration of the control composition of free drug and when in solution the concentration of free drug that is at least 90 minutes following formation of the polymer/drug assemblies is at least 3-fold of the equilibrium concentration of drug provided by a control composition comprising an equivalent amount of crystalline drug alone, with a reasonable expectation of success because Babcock teaches solid dispersions comprising a drug selected from betamethasone and a blend of polymers comprising hydroxypropyl methylcellulose acetate succinate and hydroxypropyl methylcellulose and teaches that improved dissolution properties of the drug are achieved with the solid dispersion (P0052 and P1169). It would have been obvious to have modified the dispersion by adding to the polymer blend a carboxylic acid functionalized copolymer such as Eudragit E100, with a reasonable expectation of success because Babcock teaches that polymer blends are suitable for making the solid dispersions and Eudragits including Eudragit E100 is suitable polymer. A person of ordinary skill would have been capable of selecting concentrations of drug and polymers in the dispersion in order to achieve described drug solubility. Betamethasone is an acidic drug that meets the claimed drug requirements. Betamethasone has a highly pH dependent solubility profile and properties described in the first “wherein” clause, absent evidence to the contrary. Babcock teaches homogeneously dispersing the drug throughout the polymer blend. Claims 10 and 14 recite “wherein” clauses that describe dispersion properties under various conditions. Babcock’s solid dispersion contains the same elements as claimed and amounts of said elements that provide drug dissolution characteristics as describe above, and it would have been obvious to the skilled artisan to conclude that the solid dispersions taught by Babcock would have had the same properties as claimed dispersion had Babcock’s solid dispersion been tested under identical conditions as claimed. The Office does not have the means to test prior art compositions in order to determine whether or not the prior art composition has the same properties as required by the claims. Since the prior art composition meets all of the structural requirements of the claimed composition, it would have been reasonable to conclude that the prior art composition has the same properties as claimed composition, absent evidence to the contrary.
It would have been obvious to have reduced the concentrations of HPMCAS and HPMC in order to accommodate Eudragit E100 polymer in the polymer blend and maintain drug dissolution properties as required by Babcock and maintain a 1:3 weight ratio of drug to polymers. According to examples 19 and 40, the solid dispersion contains 25 wt. % of drug and 75 wt. % of polymer, thus the weight ratio of drug to polymer is 1:3. The weight ratio of HPMCAS to HPMC is 1:2. The total concentration of the modified polymer composition would have remained at 75 wt. % and the concentration of each of the polymers HPMCAS, HPMC, and Eudragit E100 would have been up to 75 wt. % as long as the total concentration of the three polymers is 75 wt. % and the weight ratio of HPMCAS to HPMC is maintained at 1:2. For example, a composition that contains 15 wt. % Eudragit E100, 20 wt. % HPMCAS, and 40 wt. % of HPMC, would have contained the polymers in a total concentration of 75 wt. % and a 1:2 weight ratio of HPMCAS to HPMC. In such an embodiment, the weight ratio of HPMC to Eudragit E100 is 2.7:1, which is encompassed by the claimed range of 0.5:9.5 to 9.5:0.5. The claimed ranges of ratios are obvious because they overlap with the prior art ranges. 
With respect to claim 13, it would have been obvious to have modified the polymer/drug dispersion by adding to it a surfactant in a concentration of 5 wt. %, with a reasonable expectation of success because Babcock teaches that dispersions may contain further excipients including a surfactant in a concentration of 5 wt. %. According to example 19, a solid dispersion formed from a spray solution of 1.2 wt. % drug contains 25 wt. % of drug in dried form. Therefore, the same composition contains 50% of HPMC since the starting solution contains 2.4 wt. % of HPMC. Adding surfactant in an amount to provide a solid dispersion comprising 5 wt. % of surfactant, results in a weight ratio of water-soluble polymer to surfactant of approximately 50:5 and lower. As explained above, it would have been obvious to modify the solid dispersion by reducing amounts HPMC and HPMCAS in order to accommodate Eudragit E100 and the surfactant. Thus, HPMC is present in the dispersion in a concentration of 50 wt. % and less. The claimed range is obvious because it encompass the prior art concentration. HPMC is a water soluble polymer.
With respect to claim 15, Babcock teaches Eudragit E100.
With respect to claim 16, Babcock teaches hydroxypropyl methylcellulose.
With respect to claim 17, it would have been obvious to have utilized sodium docusate as the surfactant because Babcock teaches it as a useful surfactant for the solid dispersions.
With respect to claim 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to have formed a solid dispersion of alfaxalone and a blend of hydroxypropyl methylcellulose acetate succinate (HPMCAS) and hydroxypropyl methylcellulose (HPMC) where the concentrations of each component are selected such that the solid dispersion provides improved drug solubility where in use environment the maximum drug concentration in use environment is at least 1.25-fold of the maximum drug concentration of the control composition of free drug and when in solution the concentration of free drug that is at least 90 minutes following formation of the polymer/drug assemblies is at least 3-fold of the equilibrium concentration of drug provided by a control composition comprising an equivalent amount of crystalline drug alone, with a reasonable expectation of success because Babcock teaches solid dispersions comprising a drug selected from prazosin and a blend of polymers comprising hydroxypropyl methylcellulose acetate succinate and hydroxypropyl methylcellulose and teaches improved solution properties (P0052 and P1169). A person of ordinary skill would have been capable of selecting concentrations of drug and polymers in the dispersion in order to achieve described drug solubility. Alfaxalone is a neutral drug that meets the claimed drug requirements. Babcock teaches homogeneously dispersing the drug throughout the polymer blend.
Claims 18 and 22 recite “wherein” clauses that describe dissolution properties of the claimed dispersion. Babcock’s solid dispersion contains the same elements as claimed and the amounts of components that were determined to provide drug dissolution characteristics as describe above would have been sufficient to provide the ratio required by the “wherein” clauses in the claim had Babcock’s dispersion been placed under conditions that are identical to those as claimed. These limitations describe a property of the claimed dispersion. Babcock does not teach dissolution conditions and results of those conditions as claimed, however since Babcock’s composition meets all of the structural requirements of the claimed composition, it would have been reasonable to conclude that Babcock’s composition would have had the same dissolution properties as claimed composition had it been placed under the same conditions as claimed dispersion. The Office does not have the means to test prior art compositions in order to determine whether or not the prior art composition has the same properties as required by the claims. Since the prior art composition meets all of the structural requirements of the claimed composition, it would have been reasonable to conclude that the prior art composition has the same properties as claimed composition, absent evidence to the contrary.
It would have been obvious to have utilized HPMCAS and HPMC in a weight ratio of about 1:2 with a reasonable expectation of success because Babcock teaches this ratio as suitable for polymer blend that contains these two polymers (P1226 and P1253).
With respect to claim 21, it would have been obvious to have modified the polymer/drug dispersion by adding to it a surfactant in a concentration of 5 wt. %, with a reasonable expectation of success because Babcock teaches that dispersions may contain further excipients including a surfactant in a concentration of 5 wt. %. According to example 19, a solid dispersion formed from a spray solution of 1.2 wt. % drug contains 25 wt. % of drug in dried form. Therefore, the same composition contains 50% of HPMC since the starting solution contains 2.4 wt. % of HPMC. Adding surfactant in an amount to provide a solid dispersion comprising 5 wt. % of surfactant, results in a weight ratio of water-soluble polymer to surfactant of approximately 50:5. The claimed range is obvious because it encompass the prior art concentration.
Claim 23 is a product by process claim and the prior art solid dispersion could have been produced by the claimed process. See MPEP 2113. Furthermore, Babcock teaches various methods of making the solid dispersions.
With respect to claim 24, Babcock teaches hydroxypropyl methylcellulose acetate succinate.
With respect to claim 25, Babcock teaches hydroxypropyl methylcellulose.
With respect to claim 26, it would have been obvious to have utilized sodium docusate as the surfactant because Babcock teaches it as a useful surfactant for the solid dispersions.
With respect to claims 2, 11, and 19, it would have been obvious to have formulated the dispersion to contain from 5 wt. % to 95 wt. % of drug, with a reasonable expectation of success because Babcock teaches the amount of drug present in the assemblies ranges from 5 wt. % to 95 wt. % and it depends on the nature of the drug and the polymer (P0046) and solid dispersions contain a drug to polymer weight ratio of from 0.01 to 4 (P1130). It would have been obvious to a person of ordinary skill in the art to modify and optimize the concentrations of drug and polymers within the guidelines provided by Babcock in order to obtain solid dispersions that have dissolution properties required by Babcock. A person of ordinary skill in the art would have arrived at the instantly claimed concentrations and ratios of components through routine experimentation.
Claimed concentration ranges and ratio ranges are obvious because they overlap with their corresponding ranges of the prior art. 
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material based on its suitability for its intended purpose supports obviousness.
MPEP 2144.05(1) states in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exist.
MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”
Examiner’s Response to Applicant’s Arguments 
In the remarks dated April 28, 2022, applicant traversed the rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
Present claims are drawn to a product that comprises various components (API, polymers, etc.) and to product properties (i.e. API dissolution profiles). Babcock’s product contains all of the structural elements comprised in the presently claimed product in overlapping amounts, and therefore Babcock’s product meets all of the limitations of presently claimed product. It is irrelevant that Babcock does not teach differences of API solubility at different pH values and it is irrelevant that Babcock does not teach varying effects of different combinations of polymers on the solubility of different types of APIs at different pH values because the claims are not drawn to methods of varying dissolution parameters. The claims are drawn to a product and as long as a prior art product contains the same elements as the claimed product, the claimed product will be considered obvious over the prior art absent evidence to the contrary. The Office does not have the means to test prior art compositions to determine whether or not prior art compositions have the same properties as claimed composition.
	Hydroxypropyl methycellulose (HPMC) is the at least one pharmaceutically acceptable water-soluble polymer. Hydroxypropyl methylcellulose acetate succinate (HPMCAS) is the at least one enteric polymer. Based on examples 19 and 40, HPMC and HPMCAS are in a weight ratio of 2:1, which is encompassed by the weight ratio required by claim 1. Similar analysis is presented in claims 10 and 18. 
	The rejections are maintained because all of the claimed limitations are met by Babcock and there is no evidence that claimed amounts and ratios are critical and there is no evidence that the claimed compositions have unexpected properties.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617